Citation Nr: 0915244	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of battery acid 
in the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1961, and from June 1961 to June 1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which, inter alia, held that the 
Veteran had not submitted new and material evidence to reopen 
his claim for service connection for residuals of battery 
acid in the eyes.  An April 2007 statement of the case (SOC) 
reopened the claim and denied service connection on the 
merits.

The Board notes that regardless of the SOC reopening the 
appellant's claim for service connection, it will adjudicate 
the initial issue of new and material evidence in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is in the 
record.  


FINDINGS OF FACT

1.  A May 1999 administrative decision held that new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of battery acid in the eyes; 
the Veteran did not appeal the decision within one year of 
receiving notification and thus the decision is final.

2.  Evidence added to the record since the May 1999 
administrative decision does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim for 
service connection for residuals of battery acid in the eyes 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the May 1999 administrative decision 
is not new and material, and the claim for service connection 
for residuals of battery acid in the eyes is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the December 2005 VCAA letter satisfies the VCAA duty 
to notify with respect to Kent.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, and VA and private treatment records.  The Veteran 
was provided an opportunity to set forth his contentions 
during the March 2008 hearing.  A VA examination need not be 
obtained because VA is not obligated to provide a medical 
examination if the veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

A June 1979 rating decision denied service connection for 
residuals of battery acid in the eyes because the condition 
was apparently acute and transitory, and his separation 
examination was negative for any residuals.  The decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Evidence of record 
at that time included the Veteran's service treatment 
records, which showed he had battery acid in the eyes in 
March 1962  

A May 1999 administrative decision found that new and 
material evidence had not been received to reopen the claim 
for service connection for residuals of battery acid in the 
eyes.  The decision reminded the Veteran that VA had informed 
him in July 1979 that the eye condition was apparently acute 
and transitory, and his separation examination was negative 
for any residuals.  The Veteran did not submit an NOD with 
this May 1999 decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).

Evidence received since the May 1999 decision includes the 
Veteran's service personnel records, and service clinical 
records showing that the Veteran underwent a tonsillectomy in 
July 1962.  These records are negative for complaints, 
symptoms, findings or diagnoses pertaining to the Veteran's 
eyes.  

Other additional evidence received after the May 1999 rating 
decision include an October 1998 Social Security 
Administration determination and associated medical records 
that do not address any eye condition.  Private treatment 
reports dated from 1999 to 2001 reflect diagnoses of 
glaucoma, optic atrophy, bjerrum scotoma and Marcus-Gunn.  VA 
treatment records dated from 2003 to 2007 show treatment for 
cataracts and glaucoma.  None of these records are material 
to the Veteran's claim because they do not link any current 
eye condition or diagnosis to the Veteran's service or the 
March 1962 exposure to battery acid.  These records raise no 
reasonable possibility of substantiating the Veteran's claim.  
See 38 C.F.R. § 3.156(a).

The Veteran's recent assertions that he incurred eye injuries 
from the battery acid are essentially the same as those he 
previously made to VA.  Thus, his statements and testimony 
are not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see 
also Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).  The Veteran's 
statements are also not material.  It is generally true that 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
a lay person is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for residuals of battery acid in the eyes.  
Thus, it is not material within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim is not reopened.

	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of battery acid in the eyes is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


